Citation Nr: 1127995	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder, depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD.  However, he has received additional diagnoses of generalized anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS.  So the Board is expanding his claim to include these other diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But since the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts he developed PTSD due to his traumatic experiences ("stressors") during the Korean Conflict.  These alleged stressors include waking up to fellow soldiers screaming and seeing the head of an American soldier who had been killed.  The Veteran also says he killed a man when he was in a convoy of trucks.

Service connection for PTSD requires:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  A new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f)(3) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims where there was a diagnosis of this condition during service (subpart (f)(1)), or if the claim is predicated on combat service (subpart (f)(2)), prisoner-of-war (POW) status (subpart (f)(4)), or personal/sexual assault (subpart (f)(5)) because these other types of claims already have their own special provisions and exceptions.  It further warrants mentioning that these amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Here, there is no disputing the Veteran has received diagnoses of generalized anxiety disorder and depressive disorder, both NOS.  His VA outpatient treatment records dated from February to April 2007 show these diagnoses, also specifically noting he had experienced symptoms for the past 12 to 15 years due to his traumatic combat experience in Korea.  One VA treating physician also indicated there were "reports of PTSD" and that the Veteran was awaiting a PTSD consultation for his "significant PTSD issues."  There is no evidence in the file, however, showing he has been specifically examined or evaluated to determine whether he in fact also has PTSD.

But that said, a "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  A diagnosis of PTSD also presumably is in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Cohen, 10 Vet. App. 128, 140-141 (1997).


With respect to the requirement there be credible supporting evidence of an 
in-service stressor, a June 2007 letter from the U. S. Army and Joint Services Records Research Center (JSRRC) does not corroborate the Veteran's claimed stressors.  Further, another memorandum, also issued in June 2007, notes a formal finding of unavailability of the Veteran's service treatment and personnel records since they presumably were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository.  However, the evidence of record does indicate he was in an infantry division while in the military, so likely engaged in combat against enemy forces, and to the extent his alleged stressors are predicated on events that occurred in combat, there does not have to be independent verification of their occurrence if consistent with the circumstances, conditions and hardships of his service.  38 C.F.R. § 3.304(f)(2).  See also, more generally, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  See, too, VAOPGCPREC 12-99 (October 18, 1999).

The Board finds the Veteran's asserted stressors are consistent with the places, types, and circumstances of his service.  However, it still has to be established that he has consequent PTSD, generalized anxiety disorder and/or depressive disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The duty to assist includes providing a medical examination for a medical nexus opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

With this in mind, the Veteran should be provided a VA compensation examination to ascertain all current psychiatric diagnoses and for a medical nexus opinion as to whether any diagnosed disorder is attributed to his military service - and, in particular, to his alleged stressors.  This includes, if applicable, consider this possibility under the revised 38 C.F.R. § 3.304(f)(3) or, to the extent these claimed stressors involved combat against enemy forces, under subpart (f)(2) of this regulation.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule a VA mental status examination to ascertain all current psychiatric diagnoses, including determining whether the Veteran has PTSD according to the DSM-IV criteria.

The examiner is then asked to determine the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder - whether PTSD, generalized anxiety disorder, depressive disorder, or something else, is attributable to the Veteran's military service - but especially to his alleged stressors during the Korean Conflict.

To this end, pursuant to 38 C.F.R. § 3.304(f)(2), the examiner should presume as established the stressors alleged to have occurred during combat against enemy forces in determining whether the Veteran has mental illness like PTSD, etc., as a consequence.  And for any remaining stressors that fall within the purview of the revised 38 C.F.R. § 3.304(f)(3), the examiner also must make this concession as it relates to these other claimed stressors having occurred during his service in Korea.

The claims file and a complete copy of this remand must be made available to the designed VA examiner for review of the pertinent medical and other history.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file to support all conclusions.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If, per chance, the VA examiner is unable to provide this requested medical comment without resorting to mere speculation, then he or she must so state but more importantly discuss the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should indicate whether a definitive opinion cannot be provided because required information or procurable data is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  In other words, there has to be some explanation as to why the requested opinion is not possible or feasible.

2.  Then readjudicate the claim in light of the additional evidence, including, if determined applicable, considering the claim for PTSD under the revised 38 C.F.R. § 3.304(f)(3) and mindful of the additional diagnoses of generalized anxiety disorder and depressive disorder, both NOS.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



